Citation Nr: 1236940	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from December 1993 to April 1998.  

This matter was initially before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

This matter was remanded in December 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a closed fracture of the second cervical vertebrae with partial spinal injury, evaluated as 10 percent disabling; a combined disability rating of 10 percent is in effect.  This evaluation does not meet the schedular requirements for assignment of a total disability rating based on individual unemployability.

2.  The Veteran's service-connected residuals of a closed fracture of the second cervical vertebrae with partial spinal injury disability has not been shown to be of such severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In the December 2010 remand, the Board noted that the claim for TDIU was raised as part of the claim for increased rating for the Veteran's service-connected cervical spine injury that was before the Board at that time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Compliant notice was sent in December 2010 and the claim was subsequently readjudicated in an August 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained VA outpatient treatment records, afforded the Veteran VA examinations, obtained a medical opinion as to the severity of the Veteran's service-connected disability, and assisted the Veteran in obtaining evidence.  The Veteran did not respond to the December 2010 letter, which had included an application for TDIU.  Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Discussion

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Service connection is in effect for one disability: residuals of a closed fracture of the second cervical vertebrae with partial spinal injury, evaluated as 10 percent disabling.  The Veteran does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  In the August 2012 rating decision, the RO determined that referral for extraschedular consideration was not warranted.  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.

In April 2009, the Veteran reported that his cervical spine disability prevented him from being employed in certain positions; including jobs that require standing for prolonged periods of time, lifting heavy objects, and wearing a hard hat.  The Veteran further reported that most companies would not hire him due to his disability, as it was an insurance risk.  In addition, he reported that the medication he was prescribed to treat such disability kept him from operating machinery or driving equipment.  See April 2009 notice of disagreement.      

During an October 2008 VA examination, the examiner noted that the Veteran was last employed in January 2008.  The examination report shows that the Veteran reported that he was unable to work due to neck pain and drowsiness from the medications; however, the Veteran stated that he was currently looking for a job.  

In July 2009, the Veteran reported that he experienced constant neck pain and swelling.  He stated that he could not perform his duties to the fullest.  See July 2009 VA Form 9.  

Pursuant to the Board remand, the Veteran underwent a VA examination in January 2011.  The Veteran reported that his usual occupation was a material handler; however, he explained that he was currently unemployed.  The Veteran further indicated, "they won't hire me with the neck condition."  Upon examination, the examiner reported that the Veteran's claims file was not available for review.  The examiner, however, opined that the Veteran was physically able to function in his normal occupational environment, but, was subject to limitations due to his service-connected disability and nonservice-connected disabilities, to include:  No lifting over 25 pounds; no repetitive lifting; no climbing of ladders; no operating a fork lift or machinery; no repetitive back bending; no prolonged standing or walking - no more than 15 minutes of total combined walking and/or standing per hour; and no keyboard work.  

In a January 2011 addendum, the VA examiner indicated that the Veteran's claims file had been reviewed, and that the opinion remained unchanged.  There is no medical opinion to the contrary.  The January 2011 VA examiner determined that the Veteran was physically able to function in his normal occupational environment with some physical limitations due to his service-connected disability.  

As directed by the Board, the Veteran was afforded an opportunity in December 2010 to provide information pertaining to his employment history, education, vocational attainment, and other factors that could affect the impact of his service-connected cervical spine disability on employability.  He did not respond to the December 2010 letter.  The Board therefore has been limited to the evidence and facts already of record. 

The Board finds that the evidence shows the Veteran is not unemployable due to his service-connected cervical spine disability.  The Veteran's service-connected disability may interfere with some types of work, but would not prevent him from obtaining work.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board finds that the preponderance of the evidence shows that the Veteran's service-connected disability does not prevent him from working.  As all employment has not been precluded due solely to the Veteran's service-connected disability, the RO's decision not to refer this issue for extraschedular consideration was appropriate.  38 C.F.R. § 4.16(b).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is denied. 



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


